                       Case 2:09-bk-37943-WB              Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17       Desc
                                                           Main Document    Page 1 of 19


                                1    BARRY A. SMITH (SBN: 48697)
                                       bsmith@buchalter.com
                                2    ANTHONY J. NAPOLITANO (SBN: 227691)
                                       anapolitano@buchalter.com
                                3    BUCHALTER, A Professional Corporation
                                     1000 Wilshire Boulevard, Suite 1500
                                4    Los Angeles, CA 90017-1730
                                     Telephone: 213.891.0700
                                5    Fax: 213.896.0400

                                6    Attorneys for Creditor
                                     ROBERT S. COOPER
                                7

                                8                             UNITED STATES BANKRUPTCY COURT

                                9              CENTRAL DISTRICT OF CALIFORNIA (LOS ANGELES DIVISION)

                           10

                           11

                           12       In re                                        Case No. 2:09-bk-37943-WB
                           13       MARIA ELIZABETH MONTERO,                     Chapter 11
                           14                                    Debtor.         OBJECTION OF ROBERT S. COOPER
                                                                                 TO DEBTOR’S MOTION FOR ENTRY
                           15                                                    OF DISCHARGE AND FOR A
                                                                                 DETERMINATION THAT CREDITORS
                           16                                                    CANNOT ENFORCE THEIR
                                                                                 JUDGMENTS AGAINST DEBTOR’S OR
                           17                                                    HER HUSBAND’S COMMUNITY
                                                                                 PROPERTY
                           18
                                                                                 [Request for Judicial Notice and Declarations
                           19                                                    of Robert S. Cooper, Anthony J. Napolitano,
                                                                                 Mark A. Feldman, and Kevin S. Dicker
                           20                                                    concurrently filed]
                           21                                                    Preliminary Hearing:
                                                                                 Date:      June 10, 2021
                           22                                                    Time:      10:00 a.m.
                                                                                 Place:     United States Bankruptcy Court
                           23                                                               Courtroom 1375
                                                                                            255 East Temple Street
                           24                                                               Los Angeles, California 90012
                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES




                                    BN 45689965v3
                       Case 2:09-bk-37943-WB                      Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                                                Desc
                                                                   Main Document    Page 2 of 19


                                1                                                     TABLE OF CONTENTS
                                2                                                                                                                                           Pages
                                3   I.       INTRODUCTION .............................................................................................................. 1
                                4   II.      STATEMENT OF FACT.................................................................................................... 3
                                5            A.        Mr. Cooper was not scheduled as a creditor in Maria Montero’s bankruptcy
                                                       case until after he obtained a judgment against the Debtor. ................................... 3
                                6
                                             B.        The Debtor finally schedules Mr. Cooper as a creditor in her bankruptcy case. .... 5
                                7
                                             C.        The Bankruptcy Court denies the Debtor’s initial request for entry of a
                                8                      discharge. ................................................................................................................ 6
                                9            D.        The Debtor tries to obtain the benefits of the automatic stay for her husband
                                                       post-confirmation. ................................................................................................... 7
                           10
                                             E.        Mr. Montero misrepresents the status of his wife’s bankruptcy case and
                           11                          discharge to the Superior Court in order to escape further liability. ....................... 8
                           12                F.        Mr. Cooper seeks discovery of the Debtor and Mr. Montero following the
                                                       filing of the Debtor’s Discharge Motion. ................................................................ 9
                           13
                                    III.     ARGUMENT ...................................................................................................................... 9
                           14
                                             A.        The Debtor did not comply with her obligations under the Fifth Amended Plan
                           15                          and cannot receive a discharge. ............................................................................... 9
                           16                B.        Even if the Court enters the Debtor’s discharge, Mr. Cooper’s claims might
                                                       not be discharged under Section 523(a)(3) or Section 1141. ................................ 11
                           17
                                    IV.      CONCLUSION ................................................................................................................. 13
                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                                         i
                                           OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB                         Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                                              Desc
                                                                      Main Document    Page 3 of 19


                                1                                                     TABLE OF AUTHORITIES
                                2                                                                                                                                         Page(s)
                                3   Cases
                                4
                                    Cooper v. Montero,
                                5      Case No. SC103752 (L.A. Sup. Ct. 2009) ................................................................................ 3

                                6   Dalton Devel. Project # 1 v. Unsecured Creds. Comm. (In re Unioil, Inc.),
                                       948 F.2d 678 (10th Cir. 1991)................................................................................................. 13
                                7
                                    Grogan v. Garner,
                                8      498 U. S. 279 (1991) ................................................................................................................. 1
                                9   Levin v. Maya Constr. Co. (In re Maya Constr. Co.),
                           10          78 F.3d 1395 (9th Cir. 1996)............................................................................................... 3, 12

                           11       Mullane v. Central Hanover Bank & Trust Co.,
                                       339 U.S. 306, 70 S. Ct. 652, 94 L. Ed. 865 (1950) ................................................................. 12
                           12
                                    Spring Valley Farms, Inc. v. Crow (In re Spring Valley Farms, Inc.),
                           13          863 F.2d 832 (11th Cir. 1989)................................................................................................. 13
                           14       Statutes
                           15
                                    Bankruptcy Code
                           16          § 521(a)(1)............................................................................................................................... 11
                                       § 523(a)(2)........................................................................................................................... 2, 12
                           17          § 523(a)(3)..................................................................................................................... 2, 11, 12
                                       § 523(a)(3)(B) ........................................................................................................................... 2
                           18          § 523(a)(4)........................................................................................................................... 2, 12
                                       § 523(a)(6)........................................................................................................................... 2, 12
                           19
                                       § 524(b)(2) .............................................................................................................................. 12
                           20          § 1141(d)(2) ............................................................................................................ 2, 11, 12, 13
                                       § 1141(d)(5) .............................................................................................................................. 9
                           21          § 1141(d)(5)(A) ......................................................................................................................... 9
                           22       Rules and Regulations
                           23       Fed. R. Bankr. P.
                                       Rule 9014 .................................................................................................................................. 9
                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                                           ii
                                          OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                  Desc
                                                            Main Document    Page 4 of 19


                                1           TO THE HONORABLE JULIE W. BRAND, UNITED STATES BANKRUPTCY

                                2   JUDGE, THE DEBTOR, HER COUNSEL AND ALL PARTIES IN INTEREST:

                                3           Creditor Robert S. Cooper respectfully submits this objection to the Motion for Entry of

                                4   Debtor’s Discharge and for a Determination that Creditors Cannot Enforce Their Judgments

                                5   Against Debtor’s or Her Husband’s Community Property [Docket No. 285] (the “Discharge

                                6   Motion”) filed by Maria Elizabeth Montero, debtor in the above-captioned chapter 11 bankruptcy

                                7   case (the “Debtor”) as follows.

                                8           I.      INTRODUCTION

                                9           The Debtor cannot receive a discharge as she and her husband, Guillermo Montero, have

                           10       failed to comply with the terms of her chapter 11 plan of reorganization. The principal purpose of

                           11       the Bankruptcy Code is to grant a “fresh start” to the “honest but unfortunate debtor.” Grogan v.

                           12       Garner, 498 U. S. 279, 286-87 (1991). Neither the Debtor nor Mr. Montero have been honest with

                           13       this Court or her creditors. In order to obtain her discharge, the chapter 11 plan required the Debtor

                           14       to pay distributions to creditors in accordance with that plan. Her recent declaration in support of

                           15       the Discharge Motion claims that she made all required payments due under the plan. This is a

                           16       false statement. The concurrently filed declarations illustrate that several creditors have not been

                           17       paid as promised.

                           18               Relatedly, the chapter 11 plan provided that Mr. Montero would dedicate fifty percent of

                           19       his excess net income over the five-year plan period to the payment of unsecured creditors. Again,

                           20       the Debtor and Mr. Montero falsely stated that Mr. Montero did not have any excess “net income.”

                           21       In 2015, the Debtor and Mr. Montero represented that Mr. Montero did not “possess any funds to

                           22       put towards a settlement . . . because he pledged his disposable income to fund the confirmed

                           23       Chapter 11 plan.” Docket No. 267, p. 2. Then, Mr. Montero used his obligations under the chapter

                           24       11 plan to avoid a commitment to fund a settlement when it suited him. And now, the Monteros

                           25       claim poverty in order to avoid making those same payments due under the plan. Somewhere

                           26       between these two statements the truth lies.

                           27               The Debtor’s creditors are entitled to verify the Debtor’s and Mr. Montero’s statements that

                           28       all creditors have been paid in full and that Mr. Montero had no excess “net income.” These
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                      1
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                 Desc
                                                            Main Document    Page 5 of 19


                                1   cursory, self-serving declarations do not constitute credible or competent evidence particularly
                                2   when several creditors have filed declarations attesting to their non-payment. Further, discovery is
                                3   warranted because the statements in the declarations are based on “taxable income” and not “net
                                4   income” as defined under the plan.
                                5           To that end, Mr. Cooper has served discovery on the Debtor and Mr. Montero seeking
                                6   documentary evidence establishing whether payments have been made and, more importantly,
                                7   whether Mr. Montero truly had insufficient net income (not taxable income) over the chapter 11
                                8   plan period as they have alleged. Considering that the Debtor and Mr. Montero continue to live in
                                9   their $7.8 million Beverly Hills home, creditors are left wondering whether a key component of the
                           10       chapter 11 plan (i.e., contribution of 50% of Mr. Montero’s net income) was nothing more than an
                           11       empty promise.
                           12               Additionally, Mr. Cooper’s claims against the Debtor and Mr. Montero cannot be
                           13       discharged in any event. Section 523(a)(3)(B) of the Bankruptcy Code excepts from discharge any
                           14       debt that would be non-dischargeable under section 523(a)(2), (4) or (6) where the debtor failed to
                           15       schedule the debt in order for the creditor to timely file a proof of claim and timely file a request
                           16       for a determination of dischargeability. As of the October 13, 2009 petition date, the Debtor was
                           17       aware of Mr. Cooper’s claims as he had already commenced the State Court Action (as defined
                           18       below) against the Debtor and Mr. Guillermo on June 26, 2009. Yet, the Debtor did not schedule
                           19       Mr. Cooper’s claim or provide notice of her bankruptcy until years later. The deadline for filing a
                           20       complaint seeking a determination of dischargeability was January 25, 2010 long before Mr.
                           21       Cooper became aware of the Debtor’s case. Mr. Cooper sued the Debtor because of her husband’s
                           22       proclivities for hiding assets in her name to render himself judgment proof—claims within the
                           23       purview of section 523(a)(2), (4) and (6). Thus, even if a discharge is entered, Mr. Cooper’s claim
                           24       would not be dismissed by virtue of section 523(a)(3) and 1141(d)(2).
                           25               Finally, Mr. Cooper’s claims cannot be discharged since he never received any notices
                           26       regarding the plan confirmation process. The first amended plan was the first chapter 11 plan that
                           27       the Debtor included Mr. Cooper as a creditor and on the notice list. That first amended plan and
                           28       related documents were filed in January 2012 and served at Mr. Cooper’s prior address in Torrance,
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                     2
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                  Desc
                                                            Main Document    Page 6 of 19


                                1   California. Mr. Cooper had vacated that address in July/August 2011 and ceased receiving
                                2   forwarded mail from that address several months later. All of the notices in the Debtor’s bankruptcy
                                3   case from the first amended plan through the confirmed, fifth amended plan were sent to a stale
                                4   address. The failure to give a creditor formal notice of the deadline for filing claims and objections
                                5   to confirmation and of the date of the confirmation hearing prevents the claims from being
                                6   discharged by the confirmation of the chapter 11 plan. See, e.g., Levin v. Maya Constr. Co. (In re
                                7   Maya Constr. Co.), 78 F.3d 1395, 1399 (9th Cir. 1996). Accordingly, Mr. Cooper’s claim cannot
                                8   dischargeable for this reason as well.
                                9           For these reasons, Mr. Cooper objects to entry of discharge and respectfully requests that
                           10       the Court continue the hearing for a period of 60 to 90 days so that Mr. Cooper can conduct
                           11       discovery of the Debtor and Mr. Montero to determine whether she is entitled to discharge. Mr.
                           12       Cooper further reserves the right to seek declaratory relief regarding the status of the discharge of
                           13       his claim.
                           14               II.     STATEMENT OF FACT
                           15               A.      Mr. Cooper was not scheduled as a creditor in Maria Montero’s
                                                    bankruptcy case until after he obtained a judgment against the Debtor.
                           16
                                            On June 26, 2009, Mr. Cooper filed a complaint in the California Superior Court, County
                           17
                                    of Los Angeles, against the Debtor, Mr. Montero, and their corporation for breach of contract
                           18
                                    commencing Cooper v. Montero, Case No. SC103752 (L.A. Sup. Ct. 2009) (the “State Court
                           19
                                    Action”). See Declaration of Robert S. Cooper, ¶ 4. The claims asserted in the State Court Action
                           20
                                    arose from unpaid legal fees related to Mr. Cooper’s successful representation of Mr. Montero’s
                           21
                                    company in a litigation matter. Id. On October 13, 2009, the Debtor filed her chapter 11 petition
                           22
                                    without her supporting schedules or statement of financial affairs. See Request for Judicial Notice
                           23
                                    concurrently filed (“RJN”), Exh. 1. Mr. Cooper was not included in the creditor’s mailing matrix.
                           24
                                    RJN, Exh. 1 at pp. 9-13 of 13. On October 23, 2009, the Debtor and Mr. Montero filed a Case
                           25
                                    Management Statement in the State Court Action neglecting to advise the Superior Court of the
                           26
                                    commencement of the Debtor’s bankruptcy case. Cooper Decl., ¶ 5; RJN, Exh. 2 at p. 3.
                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                      3
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB                   Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                          Desc
                                                                Main Document    Page 7 of 19


                                1           On October 27, 2009, the Debtor eventually filed her schedules to her bankruptcy petition
                                2   listing her assets and liabilities and her statement of financial affairs. RJN, Exh. 3. Mr. Cooper
                                3   was not scheduled as a creditor either on Schedule D or Schedule F. Id. Mr. Cooper was not
                                4   scheduled as a general unsecured creditor on Schedule F. Id. Mr. Cooper’s state court action was
                                5   not disclosed in the Debtor’s Statement of Financial Affairs. Id. Mr. Cooper was informed by the
                                6   Debtor’s and Mr. Montero’s former counsel, Edward Nassirzadeh that the bankruptcy filing was a
                                7   fraud in order to prevent creditors from being able to collect against Mr. Montero. Cooper Decl.,
                                8   ¶ 6. Indeed, this allegation is consistent with the numerous transfers of their Beverly Hills home. 1
                                9   Ever since the Debtor commenced her bankruptcy case over 11 years ago, the Debtor and Mr.
                           10       Montero have been able to live in their Beverly Hills home worth over $7.8 million undisturbed.
                           11       Cooper Decl., ¶ 10, Exh. 4.
                           12               On December 9, 2009, the Debtor filed her amended schedules. Again, Mr. Cooper was
                           13       not scheduled on amended Schedule D or amended Schedule F. RJN, Exhs. 4 and 5. On July 27,
                           14       2010, the Debtor belatedly filed in the State Court Action a Notice of Bankruptcy Stay and allegedly
                           15       served that notice on Mr. Cooper. RJN, Exh. 6. However, Mr. Cooper has no record or recollection
                           16       of having received the Notice of Bankruptcy Stay. Cooper Decl., ¶ 11. On March 1, 2011, the
                           17       Debtor filed an amended Schedule D, which did not include Mr. Cooper. RJN, Exh. 7.
                           18               On April 13, 2011, after a trial in the State Court Action, the Superior Court entered
                           19       judgment against the Debtor and Mr. Montero and their corporation (the “Judgment”). Cooper
                           20       Decl., ¶ 12; RJN, Exh. 8. The Court found based on the trial testimony of Mr. Cooper that
                           21       “defendants Guillermo Montero, Maria Montero and California Construction Loan Corporation
                           22       and each of them, are jointly and severerly (sic.) indebted to Plaintiff in the amount set forth in the
                           23       complaint of $174,076.37.” RJN, Exh. 8. Put differently, Mr. Montero is independently liable to
                           24       Mr. Cooper for the amount of the Judgment
                           25

                           26
                                    1
                                      On March 24, 1998, the Debtor and Mr. Montero purchased their residence located at 631 Hillcrest Road, Beverly
                           27       Hills, California 90210 and took title jointly as community property. Cooper Decl., ¶ 7, Exh. 1. On March 8, 2005,
                                    Mr. Montero transferred his interest in the property to the Debtor as her sole and separate property. Cooper Decl.,
                                    ¶ 8, Exh. 1 at p. 8 and Exh. 2 at p.2. Following the recordation of a Notice of Sale on May 8, 2009, the Debtor
                           28       transferred the property on May 27, 2009 to the Debtor and Home Renovators & Builders, one of Mr. Montero’s
      BUCHALTER                     corporations, as Tenants in Common. Cooper Decl., ¶ 9, Exh. 1 at pp.5-6 and Exh. 3 at p.2.
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                             4
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB                Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                  Desc
                                                             Main Document    Page 8 of 19


                                1           B.      The Debtor finally schedules Mr. Cooper as a creditor in her
                                                    bankruptcy case.
                                2
                                            On July 25, 2011 in connection with the filing of her initial chapter 11 plan, the Debtor filed
                                3
                                    amended schedules. RJN, Exh. 9. While Mr. Cooper was not included on Amended Schedule D:
                                4
                                    Secured Creditors, the “Law Offices of Robert S. Cooper” was list on Amended Schedule F:
                                5
                                    General Unsecured Creditors as an unliquidated and disputed claim in the amount of $232,043.00.
                                6
                                    Id. However, Mr. Cooper was not served with the initial chapter 11 plan. RJN, Exh. 10 at pp. 5-6.
                                7
                                    Mr. Cooper was first included on the service list for the Debtor’s bankruptcy case with the filing of
                                8
                                    her first amended chapter 11 plan of reorganization filed on January 12, 2012, which was served
                                9
                                    on Mr. Cooper at 3655 Torrance Blvd., Suite 300, Torrance, CA 90503. RJN, Exh. 11 at p. 5. The
                           10
                                    problem is that Mr. Cooper moved out of this office in July/August 2011 and ceased receiving mail
                           11
                                    several months thereafter. Cooper Decl., ¶ 13.
                           12
                                            On September 27, 2012, the Debtor filed her Fifth Amended Individual Debtor’s Plan of
                           13
                                    Reorganization Filed on September 27, 2012 (the “Fifth Amended Plan”). RJN, Exh. 12. The Fifth
                           14
                                    Amended Plan provided that claims within Class 6(b) for general unsecured creditors, which
                           15
                                    includes Mr. Cooper’s Judgment, would be paid 3% of the claim amount over a five year period in
                           16
                                    quarterly installments without interest starting on the first day after the Effective Date. RJN,
                           17
                                    Exh. 12 at p. 6. The Fifth Amended Plan further provides for a “kicker” distribution to Class 6(b)
                           18
                                    claimants based on additional income of Mr. Montero. RJN, Exh. 12 at p. 6b. Specifically, the
                           19
                                    Fifth Amended Plan provided that:
                           20
                                            If additional Net Income is generated during the five years following the Effective
                           21               Date by Debtor’s husband, Guillermo Montero . . . 50% of such excess Net Income
                                            will be paid quarterly commencing the calendar year after such excess Net Income
                           22
                                            is realized for the remainder of the five years following the Effective Date.
                           23       RJN, Exh. 12 at p. 9 of 20. That addendum further provided that “The foregoing notwithstanding,
                           24       each member of this class shall not receive dividends in excess of 100% of its claim.” Id.
                           25               The Debtor’s Fourth Amended Individual Debtor’s Disclosure Statement in Support of Plan
                           26       of Reorganization [Docket No. 191] (the “Fourth Disclosure Statement”), the disclosure statement
                           27       that was approved by the Court sheds further light on the “Guillermo Contribution.” RJN, Exh. 13.
                           28       In Mr. Montero’s Declaration in support of the Fourth Disclosure Statement, he describes in detail
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                      5
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                  Desc
                                                            Main Document    Page 9 of 19


                                1   the financial projections of his business over the five-year plan period, and states “should the
                                2   income from our business endeavors exceed the projections, we commit to increase the dividends
                                3   by up to fifty percent (50%) of such excess, which I am informed and believe may be readily
                                4   verified by referring to the quarterly operating reports required to be filed post-confirmation.” RJN,
                                5   Exh. 13 at pp. 14-15 of 25. Mr. Montero further stated in that declaration that “[a]s a last resort,
                                6   should any of my projections fail to provide sufficient income to ensure funding of my wife’s
                                7   Chapter 11 plan, we can move out of our current principal residence and rent it for approximately
                                8   $15,000 per month according to the price for rental houses in the area of Beverly Hills in which it
                                9   is located.” RJN, Exh. 13 at pp. 15 of 25.
                           10               On November 5, 2012, the Court confirmed the Fifth Amended Plan. RJN, Exh. 14. The
                           11       Bankruptcy Court’s order confirming the Fifth Amended Plan stated that “[t]he Debtor shall
                           12       separately move the Court for entry of her discharge and . . . a final decree and order closing this
                           13       case.” RJN, Exh. 14 at p. 12.
                           14               C.      The Bankruptcy Court denies the Debtor’s initial request for entry of a
                                                    discharge.
                           15
                                            On June 3, 2014, the Debtor filed a Post-Confirmation Status Report [Docket No. 255] (the
                           16
                                    “Status Report”) (her last prior to the closing of the case) indicating that she was current on all
                           17
                                    payments required under the plan. RJN, Exh. 15. Exhibit 1 to the Status Report shows Mr. Cooper
                           18
                                    holding a $232,043.00 claim entitled to $116.02 in monthly payments. RJN, Exh. 15 at p. 7 of 9.
                           19
                                    Over the life of the plan, the Status Report indicates that Mr. Cooper would receive $6,961.29. Id.
                           20
                                    That Status Report further indicated that Mr. Cooper had received “Total Payments” of $1,857.00
                           21
                                    through March 31, 2014. Id. To the contrary, Mr. Cooper did not receive any payments under the
                           22
                                    Plan. Cooper Decl., ¶ 14.
                           23
                                            Similarly, other creditors did not receive the payments that they were entitled to under the
                           24
                                    Plan. The Status Report indicated that Feldman and Associates was to receive $4,586.75 over the
                           25
                                    Plan period and had received “Total Payments” of $1,223.13 through March 31, 2014. RJN,
                           26
                                    Exh. 15 at p. 6 of 9; Declaration of Mark A. Feldman, ¶ 4. Feldman and Associates actually
                           27
                                    received only $1,177.40 under the Plan. Feldman Decl., ¶ 5. The Status Report indicated that
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                      6
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                 Desc
                                                           Main Document    Page 10 of 19


                                1   Leonard, Dicker & Schreiber, LLP was to receive $10,373.62 over the Plan period and had received
                                2   “Total Payments” of $4,486.00 through March 31, 2014. RJN, Exh. 15 at p. 7 of 9. Leonard Dicker
                                3   actually only received $3,740.18 under the Plan. Declaration of Kevin S. Dicker, ¶ 5. Finally, the
                                4   Status Report indicated that Todd Neilson was to receive $3,300 over the Plan period, and had
                                5   received “Total Payments” of $880.00 through March 31, 2014. RJN, Exh. 15 at p. 7 of 9.
                                6   However, Mr. Neilson did not receive any payments under the Plan. RJN, Exh. 16.
                                7           On November 7, 2014, the Bankruptcy Court entered its “Final Decree and Order Closing
                                8   Chapter 11 Case.” RJN, Exh. 17. The Bankruptcy Court granted the motion “to the extent that it
                                9   seeks the entry of a final decree and an order closing the Debtor’s Chapter 11 case.” RJN, Exh. 17
                           10       at p. 2. The Bankruptcy Court denied the motion “to the extent that it seeks the entry of the
                           11       Debtor’s DISCHARGE.” (bold emphasis added). Id. The Bankruptcy Court further stated that
                           12       “The Court will not enter the Debtor’s DISCHARGE until all plan payments have been made or
                           13       cause is shown as found by the Court in a subsequent motion. Id..
                           14               D.      The Debtor tries to obtain the benefits of the automatic stay for her husband
                                                    post-confirmation.
                           15
                                            On November 10, 2014, the Debtor filed a Motion of the Reorganized Debtor for Section
                           16
                                    105 Relief Extending Stay to Guillermo Montero Regarding Claim of Leonard, Dicker & Schreiber,
                           17
                                    LLP [Docket No. 261] seeking to prohibit a law firm, Leonard, Dicker & Schreiber LLP, from
                           18
                                    pursuing its independent claims against Mr. Montero. RJN, Exh. 18. In support of that motion,
                           19
                                    Mr. Montero stated in his declaration that: “Virtually all of the debt that was reorganized and all
                           20
                                    of the funding for reorganization comes from my business activities as a building contractor.” RJN,
                           21
                                    Exh. 18 at p. 11 of 13. Mr. Montero further stated that: “If [Leonard Dicker] were to collect, [it]
                           22
                                    would be giving itself priority over the other claimants identified in the plan and would deprive the
                           23
                                    other claimants of repayment.” RJN, Exh. 18 at p. 12 of 13. Thereafter, on January 22, 2015, the
                           24
                                    Debtor executed a Joint Report re Status of Settlement Negotiations in State Court Litigation noting
                           25
                                    that settlement discussions were unsuccessful because “Mr. Montero represented that he does not
                           26
                                    currently possess any funds to put towards a settlement . . . because he has pledged his disposable
                           27
                                    income to fund the confirmed Chapter 11 plan.” RJN, Exh. 19.
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                     7
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                 Desc
                                                           Main Document    Page 11 of 19


                                1           Ultimately, the Bankruptcy Court extended the automatic stay to Mr. Montero solely with
                                2   respect to the law firm’s claim for a limited duration. In its Order Granting Motion of the
                                3   Reorganized Debtor for Section 105 Relief Extending Stay to Guillermo Montero Regarding Claim
                                4   of Leonard, Dicker & Schreiber, LLP, the Bankruptcy Court stated that Leonard, Dicker &
                                5   Schreiber LLP’s lawsuit against Mr. Montero “is hereby enjoined and stayed until completion of
                                6   the Chapter 11 Plan in the present case . . . which currently is anticipated to be completed on or
                                7   approximately December 2017.” RJN, Exh. 20 at p. 2.
                                8           Thereafter, the Debtor never filed a motion establishing that she made any payments due
                                9   under the Plan (including the incremental payments attributable to 50% of Mr. Montero’s income)
                           10       and requesting entry of a discharge (until now). RJN, Exh. 21 at p. 32-39. The Bankruptcy Court
                           11       closed the Debtor’s bankruptcy case without entry of a discharge. Id.
                           12               E.      Mr. Montero misrepresents the status of his wife’s bankruptcy case and
                                                    discharge to the Superior Court in order to escape further liability.
                           13
                                            On March 5, 2021, Mr. Cooper obtained an order from the Superior Court to take Mr.
                           14
                                    Montero’s judgment debtor examination. Cooper Decl., ¶ 15. Mr. Montero filed a motion for a
                           15
                                    protective order to prevent that examination from proceeding. Id. After a preliminary hearing, Mr.
                           16
                                    Montero filed a supplemental brief at the request of the Superior Court stating that (1) Mr. Cooper’s
                           17
                                    claim against Mr. Montero had been completely discharged in his wife’s bankruptcy case, (2) Mr.
                           18
                                    Montero was protected from having to testify at the judgment debtor exam by the automatic stay,
                           19
                                    and (3) that if the claim had not been completely discharged it had been reduced to $6,961.29. See
                           20
                                    RJN, Exh. 22 at pp. 2-13. Mr. Montero also claimed the Debtor had made payments to Mr. Cooper
                           21
                                    on account of his claim. RJN, Exh. 22 at p. 5. In response, Mr. Cooper filed a response refuting
                           22
                                    each and every misstatement of applicable bankruptcy law and procedure made by Mr. Montero
                           23
                                    noting that no discharge had been entered in the Debtor’s bankruptcy case and that the automatic
                           24
                                    stay terminated on the closing of the case. RJN, Exh. 23.
                           25
                                            At the hearing on this motion, Mr. Montero’s newly-retained, bankruptcy counsel, Henry
                           26
                                    Haddad, adopted and advanced all of Mr. Montero’s unsupported and specious bankruptcy
                           27
                                    arguments. Declaration of Anthony J. Napolitano concurrently filed,, ¶ 4. Ultimately, the Superior
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                     8
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB                  Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                           Desc
                                                              Main Document    Page 12 of 19


                                1   Court was not persuaded and instructed Mr. Montero to obtain an order from the Bankruptcy Court
                                2   seeking a determination of whether he was protected by the automatic stay or the discharge
                                3   injunction in order educate the Superior Court on whether Mr. Cooper could proceed and against
                                4   what assets. Id. ¶ 5. Mr. Montero has yet to file any motion with this Court as requested by the
                                5   Superior Court. Id.
                                6           F.       Mr. Cooper seeks discovery of the Debtor and Mr. Montero following the
                                                     filing of the Debtor’s Discharge Motion.
                                7
                                            On May 4, 2021, the Debtor filed her motion to reopen the bankruptcy case [Docket No.
                                8
                                    280], which this Court granted on May 7, 2021 for the limited purpose of filing a motion for entry
                                9
                                    of discharge. See Docket No. 283. On May 20, 2021, the Debtor filed her Discharge Motion
                           10
                                    initiating this contested matter. See Docket No. 285. In accordance with Rule 9014 of the Federal
                           11
                                    Rules of Bankruptcy Procedure, Mr. Cooper served discovery on Mr. Montero and the Debtor in
                           12
                                    connection with the filing of this Objection relating to the compliance of Mr. Montero and the
                           13
                                    Debtor’s obligations under the Fifth Amended Plan. Napolitano Decl., ¶ 6, Exhs. 1 and 2.
                           14
                                            III.     ARGUMENT
                           15
                                            A.       The Debtor did not comply with her obligations under the Fifth Amended
                           16                        Plan and cannot receive a discharge.
                           17               The Debtor’s failure to comply with her obligations under the Fifth Amended Plan prevents
                           18       this Court from entering her discharge. Section 1141(d)(5) provides in cases where the debtor is
                           19       an individual that “confirmation of the plan does not discharge any debt provided for in the plan
                           20       until the court grants a discharge on completion of all payments under the plan . . . .” 11 U.S.C.
                           21       § 1141(d)(5)(A). The Fifth Amended Plan similarly provides that “[u]pon the completion of all
                           22       payments under the Plan, the Debtor shall receive a discharge of all preconfirmation debts . . .
                           23       unless the court orders otherwise.” RJN, Exh. 12 at p. 10 of 20. This is in accord with the Court’s
                           24       prior orders confirming the plan and closing the case. See RJN, Exh. 14 and Exh. 17.
                           25               While the Debtor and Mr. Montero claim in their declarations in support of the Discharge
                           26       Motion that they have paid all creditors as required under their Fifth Amended Plan, these
                           27       statements are false. Mr. Cooper did not receive any payments under the Fifth Amended Plan. 2
                           28       2
                                     Despite representing in the Status Report that Mr. Cooper had received partial payments on account of his claim,
      BUCHALTER                     Mr. Montero sent Mr. Cooper a Cashier’s Check in the amount of $6,961.23 (i.e., the full amount of the 3%
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                            9
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB                  Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                          Desc
                                                              Main Document    Page 13 of 19


                                1   Cooper Decl., ¶ 14. Feldman and Associates did not receive the full amount of payments due under
                                2   the Fifth Amended Plan. Feldman Decl., ¶¶ 4-5. Leonard Dicker did not receive the full amount
                                3   of payments due under the Fifth Amended Plan. Dicker Decl., ¶ 5. Todd Neilson, in his capacity
                                4   as trustee for Peck Jones Construction, did not receive any payments due under the Fifth Amended
                                5   Plan. Napolitano Decl., ¶ 7 and Exh. 3.
                                6           The evidence calls into question the veracity of the Debtor’s and Mr. Montero’s declarations
                                7   in support of the Discharge Motion. Further, given the fact that the Debtor and Mr. Montero live
                                8   in a $7.8 million house in Beverly Hills one must also question the Debtor’s statement that “my
                                9   husband’s and my taxable income never exceeded [$84,000], thus, my husband never had any Net
                           10       Income to fund the Plan.” Docket No. 285 at p. 11 of 53. Mr. Montero made a similar statement
                           11       illustrating that their taxable income for 2012 to 2016 was not more than $23,500. Docket No. 285,
                           12       p. 14 of 53. From these disclosures, two things are worth noting.
                           13               First the Fifth Amended Plan measured the 50% plan contribution against excess “Net
                           14       Income” defined to be “General and Administrative-Guillermo Montero” and not “taxable income.”
                           15       The reliance on “taxable income” in their declarations is irrelevant. Taxable income can be
                           16       manipulated by non-cash depreciation deductions. Second, Mr. Montero stated in his declaration
                           17       in support of the Fourth Disclosure Statement that creditors would be able to ascertain the
                           18       calculation of “Net Income” under the plan based on the post-confirmation operating reports.
                           19       However, none of the post-confirmation monthly reports filed by the Debtor provided any
                           20       meaningful financial reports where creditors could discern Mr. Montero’s “Net Income.” See RJN,
                           21       Exh. 15; see also Docket Nos. 227, 228, 230, 241, 244 and 247.
                           22               Accordingly, Mr. Cooper has served narrowly-tailored discovery in this contested matter
                           23       seeking documentation to corroborate the Debtor’s assertion that all payments due under the Fifth
                           24       Amended Plan were paid and to corroborate the Debtor’s and Mr. Montero’s assertion that his
                           25       business ventures had insufficient “Net Income” as such term is defined under the Fifth Amended
                           26       Plan to make the required contributions due to creditors.
                           27
                                    dividend). However, Mr. Montero himself was the remitter—not the Debtor nor her estate. Thus, this Cashier’s
                           28       Check is nothing more than a partial payment of Mr. Montero’s several liability under the Judgment. The Debtor or
      BUCHALTER                     her estate have paid nothing. Cooper Decl., ¶ 14.
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                           10
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB                 Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                 Desc
                                                             Main Document    Page 14 of 19


                                1           For these reasons, the Court cannot enter the Debtor’s discharge at this time and should
                                2   continue the hearing on the Discharge Motion for a period of 60 to 90 days so that the discovery
                                3   process can be completed.
                                4           B.      Even if the Court enters the Debtor’s discharge, Mr. Cooper’s claims might
                                                    not be discharged under Section 523(a)(3) or Section 1141.
                                5
                                                    1.       Mr. Cooper was an omitted creditor and his claim cannot be
                                6                            discharged under Section 523(a)(3).
                                7           The Debtor’s failure to timely schedule Mr. Cooper as a creditor and provide notice of her
                                8   bankruptcy case renders his claim non-dischargeable. Section 1141(d)(2) provides that “[a]
                                9   discharge under this chapter does not discharge a debtor who is an individual from any debt
                           10       excepted from discharge under section 523 of this title.” 11 U.S.C. § 1141(d)(2). Section 523(a)(3)
                           11       provides an exemption to discharge for debts that were not scheduled by the debtor in the event
                           12       certain conditions have been met. Specifically, that section provides:
                           13                       (a)   A discharge under [section 1141] does not discharge an individual
                                            debtor from any debt—
                           14
                                                             (3)     neither listed nor scheduled under section 521(a)(1) of this
                           15                       title, with the name, if known to the debtor, of the creditor to whom such
                           16                       debt is owed, in time to permit—
                                                             (A)   if such debt is not of a kind specified in paragraph (2), (4),
                           17
                                                    or (6) of this subsection, timely filing of a proof of claim, unless such
                           18                       creditor had notice or actual knowledge of the case in time for such timely
                                                    filing; or
                           19
                                                            (B)if such debt is of a kind specified in paragraph (2), (4), or (6) of
                           20                       this subsection, timely filing of a proof of claim and timely request for a
                                                    determination of dis-chargeability of such debt under one of such
                           21                       paragraphs, unless such creditor had notice or actual knowledge of the case
                                                    in time for such timely filing and request;
                           22
                                    11 U.S.C. § 523(a)(3).
                           23
                                            The Debtor ignores that she failed to schedule Mr. Cooper as a creditor or include him on
                           24
                                    the bankruptcy case service list when she commenced her bankruptcy case or when she amended
                           25
                                    her schedules nineteen months after commencing the case. On July 25, 2011, the Debtor finally
                           26
                                    included Mr. Cooper on Amended Schedule F: General Unsecured Creditors as an unliquidated
                           27
                                    and disputed claim in the amount of $232,043.00. RJN, Exh. 9 at p. 20 of 22. However, Mr.
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                      11
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                 Desc
                                                           Main Document    Page 15 of 19


                                1   Cooper was not included on any service list until the filing of the Debtor’s first amended chapter
                                2   11 plan of reorganization filed on January 12, 2012, which was served on Mr. Cooper at 3655
                                3   Torrance Blvd., Suite 300, Torrance, CA 90503. See Docket No. 167 at p. 5.
                                4           Mr. Cooper was not scheduled as a creditor until 19 months after the commencement of the
                                5   Debtor’s bankruptcy case nor included on the master mailing matrix until 27 months after the
                                6   commencement of the case. While the Debtor never served a notice of claim’s bar date, so it is
                                7   impossible to tell the deadline for filing proofs of claim, it is clear that Mr. Cooper did not have
                                8   notice of the Debtor’s case in order to timely file a complaint to determine dischargeability by the
                                9   January 25, 2010 deadline. Even if Mr. Cooper received the Notice of Bankruptcy Stay filed in the
                           10       State Court Action on July 27, 2010 (which he does not remember receiving) that too was served
                           11       long after the deadline to file the non-dischargeability complaint. Given Mr. Montero’s past
                           12       practice of using his wife to shelter assets from his creditors, Mr. Montero certainly had colorable
                           13       claims that could have been pursued against both the Debtor and Mr. Montero under section
                           14       523(a)(2), (4), or (6) and 524(b)(2).
                           15               If the Court is inclined to grant the Debtor a discharge, Mr. Cooper respectfully requests
                           16       that the Court keep the case open and allow Mr. Cooper to seek declaratory relief as to whether his
                           17       claim has not been discharged under section 1142(d)(2) and 523(a)(3).
                           18                       2.     Mr. Cooper did not receive adequate notice of the confirmation
                                                           process in order to discharge his claim.
                           19
                                            The Debtor’s failure to provide adequate notice of the plan confirmation process renders his
                           20
                                    claim non-dischargeable. “[A]n elementary and fundamental requirement of due process in any
                           21
                                    proceeding which is to be accorded finality is notice reasonably calculated, under all circumstances,
                           22
                                    to apprise interested parties of the pendency of the action and afford them an opportunity to present
                           23
                                    their objections.” Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314, 70 S. Ct. 652,
                           24
                                    657, 94 L. Ed. 865, 873 (1950).
                           25
                                            Even a creditor that had actual knowledge of the bankruptcy may not be bound by the
                           26
                                    provisions of the confirmed plan if the creditor did not receive notice of the bar date or the
                           27
                                    confirmation hearing. Levin v. Maya Constr. Co. (In re Maya Constr. Co.), 78 F.3d 1395, 1399
                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                    12
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17               Desc
                                                           Main Document    Page 16 of 19


                                1   (9th Cir. 1996) (actual knowledge does not obviate the need for notice.); Dalton Devel. Project # 1
                                2   v. Unsecured Creds. Comm. (In re Unioil, Inc.), 948 F.2d 678, 684 (10th Cir. 1991) (failure to give
                                3   a creditor, who should have been known, formal notice of the deadline for filing claims and
                                4   objections to confirmation and of the date of the confirmation hearing prevented the claims from
                                5   being discharged by the confirmation of the chapter 11 plan); Spring Valley Farms, Inc. v. Crow
                                6   (In re Spring Valley Farms, Inc.), 863 F.2d 832, 835 (11th Cir. 1989) (discharge does not operate
                                7   to bar claim of creditor who did not receive notice of claims bar date even if creditor knew of
                                8   pendency of chapter 11 case).
                                9           The Debtor did not schedule Mr. Cooper as a creditor until over 19 months after the
                           10       commencement of her bankruptcy case nor included on the master mailing matrix until 27 months
                           11       after the commencement of the case. Significantly, when the Debtor added Mr. Cooper as a
                           12       creditor, the address she used was a stale address. All notices in the bankruptcy case starting in
                           13       January 2012 were served on Mr. Cooper at 3655 Torrance Blvd., Suite 300, Torrance, CA 90503.
                           14       See Docket No. 167 at p. 5. The problem is that Mr. Cooper moved out of this office in July/August
                           15       2011 and ceased receiving mail several months thereafter. Mr. Cooper never received any
                           16       information regarding the Debtor’s plan confirmation address as all notices went to an address
                           17       where Mr. Cooper no longer worked and no longer received mail forwards. Indeed, Mr. Montero
                           18       states in his declaration in support of his Motion for a Protective Order in the State Court Action
                           19       that: “During the pendency of the bankruptcy we paid court ordered payments under the chapter
                           20       11 plan to Robert Cooper but he sent the payments back to us.” RJN, Exh. 24 at p. 11. Perhaps, the
                           21       payments were sent back as undeliverable as they were sent to the wrong address.
                           22               If the Court is inclined to grant the Debtor a discharge, Mr. Cooper respectfully requests
                           23       that the Court keep the case open and allow Mr. Cooper to seek declaratory relief as to whether his
                           24       claim has not been discharged under section 1142(d) due to the Debtor’s failure to provide proper
                           25       notice of the plan confirmation process to Mr. Cooper.
                           26       IV.     CONCLUSION
                           27               Based on the foregoing, Mr. Cooper objects to entry of discharge and respectfully requests
                           28       that the Court continue the hearing for a period of 60 to 90 days so that Mr. Cooper can conduct
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                   13
                                          OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
                       Case 2:09-bk-37943-WB               Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                 Desc
                                                           Main Document    Page 17 of 19


                                1   discovery of the Debtor and Mr. Montero to determine whether she is entitled to discharge. Mr.
                                2   Cooper further reserves the right to seek declaratory relief regarding the status of the discharge of
                                3   his claim.
                                4   DATED: May 27, 2021                           BUCHALTER, A Professional Corporation
                                5
                                                                                  By: /s/ Anthony J. Napolitano
                                6                                                            ANTHONY J. NAPOLITANO
                                                                                             Attorneys for Judgment Creditor
                                7

                                8

                                9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                                                                    14
                                        OBJECTION OF ROBERT S. COOPER TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE
                                    BN 45689965v3
        Case 2:09-bk-37943-WB                   Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                                       Desc
                                                Main Document    Page 18 of 19



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Buchalter Nemer, 1000 Wilshire Blvd., Suite 1500, Los Angeles, CA 90017

  A true and correct copy of the foregoing document entitled (specify): OBJECTION
                                                      OF ROBERT S. COOPER
  TO DEBTOR’S MOTION FOR ENTRY OF DISCHARGE AND FOR A DETERMINATION THAT
  CREDITORS CANNOT ENFORCE THEIR JUDGMENTS AGAINST DEBTOR’S OR HER
  HUSBAND’S COMMUNITY PROPERTY

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 27, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 27, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 Honorable Julia Brand                            Maria Elizabeth Montero
 United States Bankruptcy Court                   631 N Hillcrest Road
 Central District of California                   Beverly Hills, CA 90210
 Edward R. Roybal Federal Building
 255 E. Temple Street
 Suite 1382 / Courtroom 1375
 Los Angeles, CA 90012

                                                                                          Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 27, 2021                          Debby Bodkin                                           /s/ Debby Bodkin
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
BN 45740696v1
       Case 2:09-bk-37943-WB                    Doc 291 Filed 05/27/21 Entered 05/27/21 17:38:17                                       Desc
                                                Main Document    Page 19 of 19


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 27, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

     Ori S Blumenfeld oblumenfeldlaw@gmail.com,
        Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
     Deborah Conley bankruptcyecfmail@mccallaraymer.com
     Nora Demirjian Nora.Demirjian@irscounsel.treas.gov
     Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
     Chris L Frost cfrost@eisnerlaw.com, kwilkes@eisnerlaw.com;ckoscinski@eisnerlaw.com
     Vincent V Frounjian vvf.law@gmail.com
     Elaine T Fuller - INACTIVE - elaine.t.fuller@irscounsel.treas.gov
     Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
     Gavin L Greene gavin.greene@usdoj.gov, USACAC.criminal@usdoj.gov
     Yelena Gurevich atty@yglegalfirm.com, gurevichyr82952@notify.bestcase.com
     Paul H Kim Pkim@counsel.lacounty.gov
     Kenneth G Lau kenneth.g.lau@usdoj.gov
     Randall P Mroczynski randym@cookseylaw.com
     Todd Nesbitt - SUSPENDED - todd@nesbittlawllp.com
     Giovanni Orantes go@gobklaw.com, gorantes@orantes-
        law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr89122@notify.bestcase.com
     John D Schlotter ecfmail@aclawllp.com, mccallaecf@ecf.courtdrive.com
     Timothy J Silverman tsilverman@scheerlawgroup.com, tsilverman1@ecf.courtdrive.com
     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
BN 45740696v1
